Citation Nr: 1004525	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss, left 
ear.

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected PTSD.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to 
November 1968 with service in the Republic of Vietnam from 
December 1967 to November 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2007 and 
September 2008 by the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).

The Veteran also requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in December 2009.  The 
Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ).  The hearing transcript is of record.  
Following the hearing, the Veteran submitted additional 
evidence with a waiver of RO jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

I.  Increased Rating Claim

The Veteran in this case contends that his service-connected 
PTSD is worse than was initially rated.  The RO awarded 
service connection for PTSD in the November 2007 rating 
decision currently on appeal.  The RO evaluated the 
Veteran's psychiatric disability as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
February 9, 2007.  

VA has a duty to assist Veterans to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a Veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  

Here, the Board finds that a new VA examination is warranted 
as he has not been afforded a VA examination since October 
2007 and pertinent medical evidence bearing on his 
disability has been received since that time.  Moreover, the 
Veteran testified in December 2009 that his PTSD medications 
were recently increased, that he experienced mood swings and 
some short-term memory loss, and disliked crowds.  Thus, the 
Veteran should be provided a new VA examination to ascertain 
the nature and severity of his service-connected PTSD.    

II.  Service Connection Claims

The Veteran contends that his currently diagnosed left ear 
hearing loss and sleep apnea are related to service.  In the 
alternative, he asserts that the currently diagnosed sleep 
apnea is secondary to his service-connected PTSD.

VA has a duty to assist Veterans to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This duty to assist includes providing a thorough 
and contemporaneous medical examination.  Green, supra.  
Accordingly, the Veteran should be provided VA examinations 
to determine the nature and etiology of the currently 
diagnosed left ear hearing loss and sleep apnea, and their 
relationship to service or a service-connected disability, 
if any.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran 
that are dated from December 13, 2008, to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
since December 2008.

2.  After the above development is 
completed, the Veteran should be afforded 
a VA psychiatric examination to determine 
the extent and severity of his service-
connected PTSD.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination.  The examiner should also 
report all pertinent findings and estimate 
the Veteran's Global Assessment of 
Functional (GAF) Scale score.  The 
examiner must provide a complete rationale 
for any stated opinion.  

3.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of his currently diagnosed left 
ear hearing loss.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination. 

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed left ear 
hearing loss is at least as likely as not 
related to service, and specifically to 
the in-service rocket attack described in 
June 2007 PTSD stressor statement.  The 
examiner is also asked to indicate whether 
there is evidence of left ear hearing loss 
within one year after discharge from 
service.  The examiner must also state 
whether the Veteran reports a continuity 
of left ear hearing loss since service and 
acknowledge such statements made by the 
Veteran, if any, in offering the opinion.  
The examiner must provide a complete 
rationale for any stated opinion.

4.  The Veteran should also be afforded a 
VA examination to ascertain the nature and 
etiology of his currently diagnosed sleep 
apnea.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any testing should 
also be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination. 

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed sleep apnea 
is at least as likely as not related to 
service.  In the alternative, the examiner 
is also asked to express an opinion as to 
whether the Veteran's currently diagnosed 
sleep apnea is at least as likely as not 
caused by, the result of, or due to his 
service-connected PTSD.  If not, the 
examiner should express an opinion as to 
whether the Veteran's sleep apnea is at 
least as likely as not aggravated by his 
service-connected PTSD.  The examiner must 
provide a complete rationale for any 
stated opinion.

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

